Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 1: “The Office rightly acknowledges that Sigg and Qiu are both silent with respect to any determination of an amount of movement. For this reason, it logically follows that a combined consideration of Sigg with Qiu neither discloses nor suggests “activating a positioning procedure for the target device when the amount of the movement is larger than a threshold”, The Office relies on Dietz as making up for this deficiency. However, this reliance fails to support the rejection at least because Sigg considered in combination with Qiu and Dietz neither discloses nor suggests “activating a positioning procedure for the target device when the amount of the movement is larger than a threshold” … Dietz still fails to disclose: 1. comparing the amount of movement with a threshold (missing also from Sigg and Qui) 2. using an amount of movement as a basis for activating a positioning procedure.”
Response 1: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner respectfully disagrees that “the Office rightly acknowledges that Sigg and Qiu are both silent with respect to any determination of an amount of movement.” The Examiner first notes that to say/acknowledge something has “moved,” is - in and of itself - a positive determination/detection/measurement that some threshold of movement has been achieved (i.e., if there was no determination/detection/measurement of movement, movement per se could not be concluded). It was recited in the Rejection that “the combination of SIGG and QIU does not explicitly teach, or is not relied on teach” only the aspect of movement to an explicit “amount of the movement” (as per amendment text). The Rejection continued: “however, in the same field of endeavor, DIETZ teaches ….” That is, while the combination of SIGG and QIU was not relied on to teach an “amount of movement” (the Examiner had explicitly noted that “lacking an explicitly definition/requirement to the contrary, a “threshold” is interpreted as any non-zero measurable/detectable quantity/amount as would be necessary/required to detect “movement” per se.”), DIETZ was further cited to teach a movement “value” consistent with the amended text to “absolute timing advance values.” That is DIETZ was only relied to additionally teach an amount of movement (i.e., a change in distance) through monitoring/determining a timing advance (interpreted consistent with ¶ 0051 of the present Specification, i.e., “the determination whether the target device 130 has moved may be based on timing advance …”).
As to “activating a positioning procedure for the target device when the amount of the movement is larger than a threshold,” QIU is relied on to teach: “when a network detects that a VoIP device has moved, the network requests the subscriber of the VoIP device to provide the current geographic address at which the VoIP device is being positioning procedure (a “requests … to provide the current geographic address”) triggered by a movement. 
As to DIETZ failing to disclose comparing the amount of movement with a threshold & using an amount of movement as a basis for activating a positioning procedure,” it is again noted that a “threshold” is interpreted as any non-zero measurable/detectable quantity/amount as would be necessary/required to detect “movement” per se.” This movement (i.e., threshold detection) is clearly taught by SIGG. As note above QIU clearly teaches a network positioning procedure. And lastly, also noted above, DIETZ was only relied to additionally teach a movement (i.e., a change in distance) through monitoring/determining a timing advance.
While argument appears to largely be directed to 1) interpretations of “movement” (more explicitly by some unspecified and ambiguous “threshold” or “amount”) and of a “positioning procedure;” and 2) piecemeal combination of the cited art, the Examiner maintains that without explicit disclosure/definition to the contrary and/or argument that there is no teaching, suggestion, or motivation to combine the references (an argument not found), the Examiner maintains that the combination of cited art teaches all the elements of the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           
Examiner, Art Unit 2644